IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INTERNATIONAL ASSOCIATION OF : CIVIL ACTION
SHEET METAL, AIR, RAIL & '
TRANSPORTATION WORKERS,
SHEET METAL WORKERS LOCAL
19

v. : NO. 18-2887

MULTI-TEMP MECHANICAL, INC.

MEMORANDUM

KEARNEY, J. March 20, 2019

A contractor employing union workers under a collective bargaining agreement who is
sued by the union for hundreds of thousands of dollars may respond in a variety of ways, including
choosing to dispute the claim by showing up at noticed hearings defined by the agreement and in
court or not answering and running the substantial risk the court may enter judgment against it.
The contractor choosing not to participate under the agreed internal hearing or later court processes
but privately and contemporaneously disputing the obligation still needs to appear and defend itself
in hearings and timely move to protect its interests This lesson is particularly important when the
union repeatedly reminds the contractor of upcoming hearings and court deadlines and never
agrees to delay in moving forward. We today address an even more risky tactic: ignore the
hearings, allow judgment to be entered and then raise defenses to the underlying claim several
months later after the judgment creditor executes the money judgment against your bank account.
Based on the facts of deliberate ignorance adduced today, we reject this tactic. We deny the

Defendant’s Motion to set aside in the accompanying Order.

I. Background

Multi-Temp Mechanical signed a Collective Bargaining Agreement (Agreement) with
Local Union No. 19 of the Intemational Association of Sheet Metal, Air, Rail and Transportation
Workers.1 The Agreement “establishes the wages, hours, and terms and conditions of employment
for certain of Multi-Temp’s employees.”2 It defines grievance procedures governing disputes and
incorporates an addendum with formal Rules, Regulations, and Procedures.3 The Rules describe a
Joint Adjustment Board (Board) composed of no more than four and no less than two members
from each party, with equal voting power no matter the composition, to “render final and binding
determination on issues in question or dispute, arising out of application or interpretation of the
terms and conditions of said agreement.”4

Um'on ’s Aprl'l 11, 2018 Grievance leads to Grievance arbitration hearing.

On April ll, 2018, the Union filed a Grievance charging Multi-Temp with violating the
Agreement by “failing to report the performance of bargaining unit work at a marijuana dispensary
construction project, utilizing non-sheet metal workers to perform bargaining unit work, and
making unreported cash payments to Union members for performing bargaining unit work.”5
William Reardon, the Board’s Recording Secretary, notified Multi-Temp of the Grievance in an
April 12, 2018 letter to Laura Cuneo, the President and owner of Multi-Temp.6 Mr. Reardon
attached a copy of the Grievance and the Board Rules.7 The Board scheduled the Grievance hearing
at the Union’s office on April 25, 2018. Mr. Reardon told Multi-Temp of this hearing in an April
18, 2018 letters

On April 18, 2018, Multi-Temp’s Ms. Cuneo responded to Mr. Reardon’s April 12, 2018
letter explaining Multi-Temp did not sign an agreement with the Union but only a Residential

Light Commercial Agreement9 Multi-Temp’s Ms. Cuneo requested a copy of the Agreement

from Mr. Reardon, Shortly thereafter, Mr. Reardon responded urging Ms. Cuneo to offer her
information at the April 25, 2018 Grievance hearing and request proof of Multi-Temp’s signatory
status at the hearing’s outset.10 Mr. Reardon wrote “[i]t is not possible to be signed to the
Residential/Light Commercial Agreement without being bound to the [Agreement]. Similarly, the
Residential/Light Commercial Agreement is only available to contractors who are signatory to the
[] /¢\greement.”ll Multi-Temp’s Ms. Cuneo emailed back within fifteen minutes and again
requested a copy of the Agreement Mr. Reardon responded he did not have the document,
repeating his earlier advice and mentioning she could contact the Union to request the signed
documents.12 Mr. Reardon also referred to the Union’s 2016 grievance against Multi-Temp which
settled before a hearing where Multi-Temp did not contest signatory status.13 Ms. Cuneo did not
respond to Mr. Reardon’s email other than adding Luke Gordon to the existing thread and
requesting the signed copy of the Agreement so her attorney could review the provisions Multi-
Temp allegedly violated.14 Mr. Gordon apparently provided the signature page the following day,
Aprii 19, 2018.15

At Ms. Cuneo’s request, the Board postponed the April 25, 2018 Grievance hearing until
May 15, 2018.16 Mr. Reardon notified Ms. Cuneo of the rescheduled hearing by email on April
23, 2018 to her and Mr. Gordon17 and by certified mail on May 2, 2018 to her at Multi-Temp’s
place of business18 Ms. Cuneo responded to Mr. Reardon’s April 23, 2018 email on the same day
again requesting from Mr. Gordon a copy of the Agreement so her attorney could review it, after
which her attorney would contact the parties with a date they would be available to meet.19 Mr.
Reardon answered within an hour calling to attention Ms. Cuneo’s concern for her attorney’s
availability: “[t]he Joint Adjustment Board will not recognize your legal counsel at the

hearing. . .Counsel may advise YOU, they are not free to address the Board, answer on your behalf,

or question others during the hearing. The Joint Adjustment Board will not schedule around your
counsel’s availability.”20 Mr. Reardon expressed serious doubt the hearing would be rescheduled
for a second time and suggested Ms. Cuneo be prepared to present her defense on May 15, 2018.21
The Board’s Rules enclosed in Mr. Reardon’s April 12, 2018 letter to Ms. Cuneo,
acknowledged as received,22 specifically prohibit attorney involvement at grievance hearings:

Section 4: The Board shall conduct grievance hearings in a manner and form which
Will insure that the following procedures are complied with:

M 13. Either party may elect to be represented by another party member of their
respective bargaining unit and may seek the advice of legal counsel,
however, in no case, shall legal counsel represent the party to the Joint
Adjustment Board; Counsel may serve as a legal advisor but not as a
representative23

Apparently ignoring this prohibition, Ms. Cuneo replied on May 7, 2018 echoing her earlier
requests for a copy of the Agreement because without it her attorney could not “review nor
schedule a date to be at the hearing.”24 Ms. Cuneo did not address Mr. Reardon’s email from two
weeks earlier advising legal counsel would not be recognized. She explained at length her position
as to the Grievance despite Mr. Reardon previously informing her defenses or claims must be
brought to the Board’s attention at the May 15, 2018 Grievance hearing.25

Mr. Reardon sent the Agreement to Ms. Cuneo on May 11, 2018 and reminded her the
rescheduled Grievance hearing remained scheduled for May 15, 2018.26 Ms. Cuneo responded on
the same day asserting her attorney did not have “enough time to review nor schedule to be at this
hearing” and, rather, her attorney would be “reaching out to all parties with a date and time that
will work for all.”27 She thought she could unilaterally reschedule Grievance hearings She erred.

On the afternoon of May 14, 2018, Mr. Reardon emailed Ms. Cuneo to remind her of the

Grievance hearing the following morning at 8:00 A.M., stating the hearing would proceed

regardless of her presence.28 “As the Joint Adjustment Board does not recognize Counsel in the

process the Board will not re-schedule the hearing to accommodate your Attorney.”29 In her
response sent May 15, 2018 at 7: 11 A.M. to Mr. Reardon, Mr. Gordon, and three other unidentified
parties, Multi-Temp’s Ms. Cuneo advised she could not attend the May 15 Grievance hearing
“with only 15 hours’ notice,”30 once more explaining she had to obtain legal counsel and asserting
“[e]very eniail states l will not be attending this meeting on today’s date yet No one mentioned
that this matter cannot be rescheduled once.”31 Ms. Cuneo again provided defenses to the
Grievance, among other information in the email.32 She ignored the notice provided to her weeks
earlier.
The Board Rules sent to Multi-Temp’s Ms. Cuneo on April 12, 2018 described attendance

and possible rescheduling:

Section 5: In the event either party fails to appear for a schedule hearing, the Board

may postpone hearing the case at its discretion, but only for a period of not more

than two (2) weeks unless a valid and acceptable reason is given for further delay.

The Board may, however, hear a case in the absence of either party.33

Consistent with the Rules, the Board declined to postpone the May 15, 2018 Grievance
hearing a second time. It conducted the Grievance hearing. Multi-Temp declined to show up.34
Based on testimony of the Union’s three witnesses, the Board unanimously found Multi-Temp
“failed to appropriately pay for 3800 hours of wages and benefits, resulting in damages of
39326,534.”35 Multi-Temp received a copy by certified mail of the Board’s May 15, 2018 decision
on May 22, 2018. Multi-Temp did not ask for relief under the Agreement; it did not ask to vacate,
set aside, or modify the Board decision.
Union sues to enforce the Board’s award.

Over six weeks later, the Union sued Multi-Temp for not complying with the Board’s

award.36 Because Multi-Temp’s refusal to comply violated the Agreement, the Union requested

we enforce the Board’s May 15, 2018 decision and direct Multi-Temp to pay the $326,534.00
award.37

Multi-Temp decided to not answer the Complaint or otherwise defend itself within twenty
days of being served.38

Union moves for default judgment.

The Union moved for defaultjudgment on August 14, 2018.39 We ordered a hearing for
September 7, 2018 to determine a precise amount of damages and address defenses.40 As a
condition to the hearing, we required the Union serve Multi-Temp with a copy of the Order,
complaint, and motion for specific damages on August 16, 2018.41 On the same day, counsel for
Multi-Temp, Heather Herrington, contacted counsel for the Union, Martin Milz to discuss the
matter.42 After their telephone conversation, Attorney Herrington emailed Attorney Milz
reiterating her request for the Union to lift the default judgment since Multi-Temp intended to
answer the complaint that day_otherwise Multi-Temp would move to vacate the judgment43
Attorney Milz quickly answered and told Attorney Herrington to file the motion.44

Multi-Temp did not move to vacate the defaultjudgment or take any action with our Court
despite Attorney Herrington’s threat. Multi-Temp ignored substantial correspondence between
the two attorneys on August 16th and 17th concerning factual and legal issues which concluded
with Attorney Herrington writing “[g]uess we’ll work it out in Court.”45

On the day before the September 7, 2018 damages hearing, Attorney Herrington began a
second email thread with Attorney Milz regarding a Union post on its social media Facebook page
which allegedly made false claims about Multi-Temp.46 According to Attorney Herrington, the

Union posted the New Jersey Division of Taxation and Office of Criminal lnvestigation for Taxes

notified them of an investigation into Multi-Temp’s business47 Upon contacting the New Jersey

Treasury Department, an agent allegedly informed Attorney Herrington no investigation had been
opened and the Union would not have been notified anyway.48 ln claiming the malicious post on
Facebook “has received 86 reactions, been shared 21 times and has 8 comments,” Attorney
Herrington claimed damages caused to Multi-Temp would be difficult to measure but
“withdrawing the judgment will be a step in the right direction.”49 Attorney Herrington also asked
for the Union to remove the post and issue an apology to Multi-Temp on Facebook.50 Attorney
Milz did not respond to the email as he anticipated discussion of the issue at the damages hearing
the next day,51

After threatening to “work it out in court” and without explanation, Multi~Temp did not
attend the September 7, 2018 hearing, raise defenses or contact the Court. On September 7, 2018,
upon considering Multi-Temp’s failure to attend our noticed hearing, or the Grievance hearing, or
to move to open the arbitration award or to answer the Complaint, we granted the Union’s motion
for default and entered judgment in favor of the Union and against Multi-Temp for 8326,534.00
plus post-judgment interest until collection.52

Notwithstanding Multi-Temp’s absence at the September 7, 2018 hearing and our
judgment against it, Attorney Herrington emailed Attorney Milz the same day stating she saw the
Facebook post had been removed and requesting a status of the withdrawal of judgment and
apology post.53 ln his September 10, 2018 response, Attorney Milz communicated his confusion
as to Attorney Herrington’s concern for the Facebook post given the nature of the Court
proceedings54 Attorney Herrington did not respond to Attorney Milz’s email. She just ignored

our hearing.

We denied Multi- T emp ’s December 7, 2018 request to open the default judgment

Several months passed. On November 26, 2018, the Union sought and obtained a writ of
execution on Union accounts held at TD Bank.55 The Union served a writ of execution on TD
Bank as garnishee for the September 7, 2018 Judgment on December 6, 2018.56

With real money now at issue, Multi-Temp finally acted. lt filed a “memorandum” on
December 7, 2018 to open default judgment and lift the TD Bank garnishment order-its first
filing since the Union filed this case five months earlier.57 Despite Multi-Temp’s failure to
properly move for relief under Fed. R. Civ. P. 7, we ordered the non-compliant memorandum be
treated as a motion and allowed the Union an extension to respond.58

ln its non-compliant l\/lemorandum, Multi-Temp sought to lift the default judgment under
Rule 60(b), arguing lifting the TD Bank garnishment would not prejudice the Union but allowing
it to stand would make it impossible for Multi-Temp to continue operating its business.59 lt argued
meritorious defenses to the arbitration based on an “attached” proposed answer which Multi-Temp
did not attach.60 Each of its affirmative defenses challenged the arbitration findings; in other
words, Multi-Temp wanted to avoid the agreed arbitration process and litigate its liability anew in
this Court. For exarnple, Multi~Temp argued emails between Multi-Temp’s President Cuneo and
the Board’s Mr. Reardon confirmed Multi-Temp had not been involved in the sheet metal work at
the job site in question and the Board did not permit Multi-Temp the opportunity to adequately
prepare for the hearing in violation of due process.61 Multi-Temp argued its signatory status With
the Agreement had ended and it could not be a party to the underlying proceeding62 Multi-Temp
claimed it requested the Board to postpone the hearing a second time days in advance, not just
thirty minutes before its scheduled start as alleged in the complaint63 Multi-Temp argues the

Union failed to provide the Agreement to allow it to prepare a defense and when Multi-Temp did

eventually receive the Agreement from Mr. Reardon on Friday, May ll, 2018, it did not have
sufficient time to prepare for the hearing four days later.64 Multi-Temp also argued counsel for the
Union misrepresented the law when he cited an appellate decision in communications with Multi-
Temp’s counsel.65 Multi~Temp argued the Union spread false and defamatory information about
Multi-Temp in the September 1, 2018 post on social media contending government entities had
been investigating Multi~Temp on tax related criminal charges.66 Multi-Temp reasoned it had not
presented the social media post to the Court earlier because it only discovered the information on
September 6, 2018.67 As a final meritorious defense, Multi-Temp claimed the Union failed to effect
service of the complaint by serving on “an individual who was not authorized to accept service on
behalf of [Multi-Temp] and who had no knowledge of the legal import of the documents.”68

Multi-Temp also argued we should excuse its default because Attorney Herrington
“believed that [the Union] would not pursue the default judgment as a result of the communication
to [Attorney Milz] making him aware of his client’ s egregiously malicious and detrimental conduct
in seeking to destroy Multi Temp’s business with a false Facebook post,” the post caused Multi-
Temp irreparable harm and the Union had been “aware from the outset of communication that
[Multi-Temp’s] position was that service had not been appropriately effectuated.”69 Multi-Temp
argued the only sanction appropriate as a remedy for the post on social media would be lifting the
garnishment order and opening the default judgment.70

We denied Multi-Temp’s “motion” on January 3, 2019 without prejudice to move with

necessary detail of its meritorious defenses and possibly providing security for the outstanding

judgment.71

Multi-T emp moves again three weeks later to open the default judgment

Multi-Temp still did not timely move for relief. Hearing nothing from Multi-Temp, the
Union filed a praecipe to enter judgment against garnishee TD Bank on January 22, 2019.72 Multi-
Temp finally objected the following day based on its alleged preparing of defenses.73
Approximately three weeks elapsed since we granted Multi-Temp leave to plead sworn facts
through a fact-based motion to vacate. Multi-Temp still failed to do so. We overruled Multi-
Temp’s objections to the Union’s praecipe.74 On January 28, 2019, we granted the Union’s request
to enter judgment against TD Bank and in favor of the Union for $326,534.00, consistent with a
writ of garnishment served upon TD Bank.75

Finally, on February 6, 2019, Multi-Temp again moved to open the default judgment and
lift the TD Bank garnishment order.76 Aside from a few additional sentences attacking the
credibility of one witness from the May 15, 2018 hearing which the Board relied on in making its
award and claiming the Union did not serve Multi-Temp with the initial entry of judgment, Multi-
Temp asserted the same arguments77
II. Analysis

Multi-Temp moves to vacate the September 7, 2018 default judgment based largely on
challenges to fact findings in the May 15, 2018 arbitration award and then, presumably realizing
it must focus on a challenge to the nature of the arbitration process, also argues the contractual
arbitration deprived it of due process. We disagree

We prefer to decide cases on the merits. Our Court of Appeals “does not favor defaults”
and “in a close case, doubts should be resolved in favor of setting aside the default and obtaining

a decision on the merits.”78 This is not a close case. We offered Multi-Temp several chances to

timely defend itself. F or unknown reasons, Multi-Temp did not act.

10

We “may set aside an entry of default for good cause,” and we “may set aside a final default
judgment under Rule 60(b).”79 Rule 60(b) allows for relief from a final judgment, order, or
proceeding: “(l) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
evidence that, with reasonable diligence, could not have been discovered in time to move for a
new trial under Rule 59(b); (3) fraud (whether previously called intrinsic or extrinsic),
misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5) the judgment
has been satisfied, released, or discharged; it is based on an earlier judgment that has been reversed
or vacated; or applying it prospectively is no longer equitable; or (6) any other reason that justifies
relief.”80

To determine if a default judgment should be vacated, we must consider: whether the
plaintiff will be prejudiced, whether the defendant has a meritorious defense, whether the default
was the result of the defendant’s culpable conduct, and the effectiveness of alternative sanctions81

A. Multi-Temp fails to specifically show a meritorious defense.

The meritorious defense factor is the “threshold issue in opening a default judgment.”82 A
meritorious defense is shown if the allegations of defendant's answer, if established at trial, would
constitute a complete defense to the action.83 A defendant may not merely allege a defense but
must “set forth with some specificity the grounds for his defense.”84

We denied Multi-Temp’s first motion to open default judgment because it failed to offer
specificity on a meritorious defense as to why we should not confirm the arbitration award but
allowed Multi-Temp leave to satisfy the heightened standard.85 Appearing to feel no sense of

urgency, Multi-Temp moved to open default judgment three weeks later, asserting almost identical

arguments86

ll

Most, if not all, of Multi-Temp’s proffered meritorious defenses challenge the adjourned
May 15, 2018 Board hearing where it failed to appear after weeks of notice. Multi-Temp must
today satisfy the standard for vacating an arbitration award because vacating default judgment
confirming the Board’ s award effectively asks us to reconsider and vacate the merits of the Board’s
award,87 Our Court of Appeals directs we must uphold an arbitration award drawing its essence
from the collective bargaining agreement88 “So long as the arbitration award has some support in
the record, and the arbitrator has not manifestly disregarded the law, we will affirm the award.”89

In Syivester Thompson, the court applied both the standard for vacating a default judgment
and the standard for vacating an arbitration award in considering the defendants’ motion to vacate
default judgment after it failed to comply with an arbitration award, failed to answer in an action
to enforce the award and failed to respond to a motion to enter default judgment90 The defendants
alleged a meritorious defense claiming the damages assessed by the arbitrator had been based on
fraudulent hearsay testimony.91 The court found the defendants did not state grounds for vacating
either the arbitration award or confirmation of it by default judgment because the arbitrator
considered testimony from both parties at the hearing and chose to believe the plaintiffs witness
The arbitrator had some support in the record for his award and the defendants did not claim the
arbitrator manifestly disregarded the law.92 The defendants also argued the fraudulent testimony
denied them “full and fair presentation of their case,” and they possessed records to support their
claim.93 The court found this argument to be meritless since the defendants did not offer the relied
upon documents at the arbitration which would have raised the issue then, but waited until two
months after the award to do so.94 “lf defendants had wanted to object that the arbitration award
was based on false testimony, they should have filed a motion to vacate, modify or correct the

award as soon as it was issued or as soon as the defendants learned of the circumstances.”95

12

Multi-Temp does not claim the Board’s award lacks support in the record, nor does it claim
the Board manifestly disregarded the law. A mere glance at the May 15, 2018 Hearing Minutes
and decision confirms the Board based the award on substantial testimony and after deliberation.
ln claiming a meritorious defense, Multi-Temp raises a litany of factual and procedural allegations,
most of which concern the underlying proceeding and not the instant effort to vacate the arbitration
award,

We first address Multi-Temp’s claim it is not a signatory to the Agreement because, if true,
we must vacate both the default judgment and arbitration award.96 Multi-Temp alleges it had not
been a signatory to the Agreement at the time of the Grievance. Said differently, Multi-Temp
concedes it had once been a signatory to the Agreement but claims it terminated its status before
the Union’s Grievance, This theory raises an issue invoking the termination clause of the
Agreement which is an attack on the Agreement as a whole and an issue for the Board’s
consideration, not ours.97 The Board determined Multi-Temp still enjoyed signatory status through
the employer representative, the Sheet Metal Contractors Association, and Multi-Temp did not
rescind the bargaining authorization under the Agreement.98 We will not vacate this considered
decision.

Multi-Temp also raises meritorious defenses challenging the Grievance hearing: emails
exchanged with Mr. Reardon disputing the Grievance prove it had not been involved in the work
at the job site in question; the main witness at the May 15, 2018 hearing lacked credibility; its
request for a second postponement of the hearing had been made days in advance and not just
thirty minutes before; and, the Union failed to provide the Agreement to allow it time to adequately
prepare for the hearing and receiving it four days before the hearing did not leave sufficient time

to prepare. Multi-Temp did not raise these issues or produce documents at the Grievance hearing

13

to support its position, because Multi-Temp did not attend the hearing. Had Multi-Temp attended,
it could have contested the credibility of witness testimony and the Board might have reached a
different conclusion. The Board, composed of equal voting power from both the Union side and
the employer side, made a unanimous decision to find against Multi-Temp based on the record put
before it. As in Sylvester Thompson, we cannot permit Multi-Temp to claim meritorious defenses
based on issues it failed to raise at the hearing and failed to raise in a motion to vacate within thirty
days of receiving a copy of the award as Pennsylvania law requires99 Multi-Temp received the
Board’s decision, did not act on it and is now attempting to do so several months later and only
because judgment has been entered against it. The allegations do not state a meritorious defense.
The Union garnished its bank account.

As to its meritorious defenses deriving from the events and enforcement actions following
the May 15, 2018 Grievance hearing, Multi-Temp broadly alleges counsel for the Union
misrepresented caselaw in email communications to counsel for Multi-Temp. We cannot find, and
Multi-Temp fails to assert, how this claim is a meritorious defense, Multi-Temp argues at length
it has a meritorious defense because of the Union’s allegedly false and defamatory post on social
media caused harm to Multi-Temp’s business Multi-Temp knew the Facebook post occurred at
some point in September 2018, several months after the May 15, 2018 hearing and approximately
two months after the Union sued to enforce the Board’s award. The Facebook post is irrelevant to
the Board’s May 15, 2018 award and the basis for today’s action.

Even if we accepted Multi-Temp’s theory the Union sought to harm Multi-Temp’s
business, the Union is not the sole authority in Grievance proceedings under the Agreement.
Rather, the Board is composed of an equal number of voting members from the Union and the

employer side-and it unanimously found Multi-Temp violated the Agreement. Multi-Temp’s

14

claim it had not brought the September 2018 post to the attention of the Court earlier because it
only discovered the information on September 6, 2018 is meritless since Multi-Temp chose to wait
until December 7, 2018 to first appear in Court. The post on the Union’s social media page in no
way constitutes a meritorious defense to this action to enforce the Board’s May 15, 2018 award.
To the extent Multi-Temp intended to argue the violation of due process constitutes a
meritorious defense, we similarly find a lack of sufficient facts to establish a meritorious defense,
The essential requirements of a due process claim are notice and the opportunity to be heard.100
“The notice and hearing must be at a meaningful time and in a meaningful manner that is
appropriate to the nature of the case.”101 Multi-Temp alleges the Union violated its due process
rights first in failing to provide sufficient information to allow Multi~Temp to defend itself at
arbitration, a claim previously asserted. As reflected in the email communications between Multi-
Temp’s President Cuneo and the Board’s Reardon, Multi-Temp became aware of the Grievance
hearing no later than April 18, 2018. At Ms. Cuneo’s request, the Board postponed the hearing
from April 25 to May 15, ultimately allowing Multi-Temp approximately one month to prepare.
Mr. Reardon provided a copy of the Grievance and sent multiple emails to Ms. Cuneo reminding
her of the approaching May 15, 2018 hearing date. Ms. Cuneo made multiple requests for the
Agreement and obtained it four days before the hearing. With or without the Agreement, Ms.
Cuneo evidently knew Multi-Temp’s defenses before the May 15, 2018 hearing as she asserted
them in multiple emails to Mr. Reardon and others-the same defenses she now alleges Multi-
'l`emp had more than an ample adequate opportunity to be heard regarding the Grievance at the
May 15, 2018 hearing but chose not to attend; it then chose not to take action for months
Multi-Temp also claimed due process violations based on Mr. Reardon falsely representing

Multi-Temp could not have counsel at arbitration and raising bias in an individual presiding at the

15

Grievance hearing. Multi-Temp wrongly relies on Local Adjustment Board Guidelines taken from
the National Joint Adj ustinent Board website and disregarded the Agreement and its incorporated
Rules Multi-Temp attempted to rely on the guidelines because they provide a legal right to
representation by counsel at hearings But the Agreement and Rules are the governing documents
As Ms. Cuneo knew weeks earlier, the Rules prohibit legal counsel from being recognized at
Grievance hearings but parties are permitted to seek advice from counsel. Mr. Reardon correctly
informed Multi-Temp it could not be represented by its attorney, in conformance with the law.102

Finally, Multi-Temp’s assertion of bias by an individual presiding at the Grievance hearing,
and he should have been removed because he had a history of issues with Multi-Temp, fails to
establish a violation of due process First, this individual had not been involved with the job or
Grievance, Multi-Temp alleged bias based on past experiences and subjective beliefs Multi-
Temp could have brought this concern to the Board’s attention and requested his removal, but it
failed to attend the May 15, 2018 Grievance hearing. The defense also fails because Multi-Temp
could have moved to vacate the award. lt decided not to. Multi-Temp chose not to enjoy its due
process rights

Multi-Temp fails offer a meritorious defense as to why we should not confirm the
arbitration award sought by the Union.

B. Multi-Temp’s culpable conduct caused the default judgment

Reckless disregard for repeated communications is culpable conduct allowing us to deny a
motion to open the default.103 Determining whether neglect is excusable is an equitable analysis
which considers all relevant circumstances surrounding the party’s omission.104

ln Natz'onwide Mut. Ins. Co. v. Starlz'ght Ballroom Dance Club, our Court of Appeals found

the defendant’s conduct constituted reckless disregard because each time it received

16

communications regarding the pending lawsuit, the party merely gave the paperwork to its
insurance broker and took no further action.105 The defendant failed to answer, appear, or plead in
response to the complaint, the motion for default, the entry of default, the motion for default
judgment106 The defendant did not contact either the court or opposing party during the course of
the proceeding.107 Our Court of Appeals found, “[t]his is the kind of reckless disregard for repeated
communications regarding a suit that establishes a defendant's culpability.”m8

Multi-Temp did not appear here until December 7, 2018, five months after the Union filed
suit and seven months after the Board’s award. Multi-Temp’s request to open default judgment
likely resulted from the writ of execution served on TD Bank days before. As made clear by
affidavits of service and in several parts of both parties’ memoranda, Multi-Temp had been aware
of this action well before filing its memorandum on December 7, 2018. Like the defendant in
Starlz`ght Ballroom Dance Club, Multi-Temp received communications and court documents
regarding the lawsuit but took no action-_until TD Bank withdrew funds from Multi-Temp’s
account. Multi-Temp failed to answer, appear, or plead in response to the complaint, the request
for default, the entry of default, motion for default judgment, hearing on precise damages, or even
the order granting default judgment

In considering all relevant circumstances surrounding Multi-Temp’s omission, Multi-
Temp exhibited the same tendency to avoid liability during the arbitration proceeding and in failing

to exercise post-decision rights under the Agreement. Multi-Temp recklessly disregarded repeated

communications lts culpability strongly weighs against opening the default judgment,

17

C. The Union is prejudiced by not collecting its default judgment and an alternative
sanction is not available.

Prej udice to the Union and the effectiveness of alternative sanctions are addressed together
because the two most important factors previously discussed weigh heavily in favor of denying
Multi-Temp’s motion to open default judgment,109

Although “dismissal must be a sanction of last, not first, resort,”110 we have repeatedly
been lenient on Multi-Temp considering the effect default judgment has on its business ln
response to its first request to open default judgment, we allowed Multi-Temp a second opportunity
to properly move for relief instead of summarily dismissing its request. We extended deadlines for
Multi-Temp and amended Orders to accommodate it. Multi-Temp had more than its fair chance to
defend itself.

Prejudice to the Union may be modest in comparison to Multi-Temp, but the analysis
requires our consideration of prejudice to the non-defaulting Union, not Multi-Temp. “In this
regard, the absence of prej udice does not entitle the obstreperous litigant to evade the consequences
of its dilatory conduct.”1 11 To allow this action to proceed would unnecessarily force the Union to
expend more time and money. Finally, we must recognize federal policy favoring arbitration and
refrain from creating precedent where employers intentionally abstain from contractual arbitration
proceedings with the belief there will be no consequences
III. Conclusion

We dismiss Multi-Temp’s motion to open default judgment under Fed. R. Civ. P. 60(b)
and lift the garnishment order. The Union may proceed with its judgment under the accompanying

Order.

18

 

1 See ECF Doc. No. 1 at 10. Multi-Temp claims, without a basis, of terminating the Agreement or
not otherwise being a party to the Agreement lt failed to raise this issue With the Board and the
Union demonstrates the fallacy of this claim.

2 Id. at 11 7.

3 ECF Doc. No. 1 at 35. See ECF Doc. No. 34-1 at 24.
4 ECF Doc. No. 34 at 26-27.

5 ECF Doc. No. 1 atjl 11; see ECF Doc. No. 1 at 39.
6 ECF Doc. No. 34-1 at 22.

7 See ia'. at 23-35.

8 ECF Doc. No. 1 atjl 12; see ECF Doc. No. 1 at4l.

9 ECF Doc. No. 27-1 at 10.

10 Ia'. at 9.

11 [d_

12 Ia'. at 8.

13 Ia'.

14 Ia’. at 7.

15 Ia'.

16 ECF Doc. No. 1 at 13.

17 ECF Doc. No. 27-1 at 6.

18 ECF Doc. No. 1 at 44.

19 ECF Doc. No. 27-1 at 5.

20 ECF Doc. No. 34-1 ar 37.

21 Ia'.

22 See ECF Doc. No. 27-1 at 10 (“This email is in response to your letter dated April 12, 2018.”).

19

 

23 ECF Doc. No. 34-1 ar 31.

24 ECF Doc. No. 27-1 at 4.

25 Id.

26 Id. at 3.

27 Id.

28 Id. at 2.

29 Id_

30 Ms. Cuneo knew of the May 15, 2018 hearing since April 23, 2018.
31 Ia'. at 1.

321d_

33 ECF Doc. No. 34-1 at 31.

34 ECF Doc. No. 1 at 11 16.

33 Ia’. atjj 18; see ECF Doc. No. 1 at 53-55.
30 See ECF Doc. No. 1.

37 Id.

38 ECF Doc. No. 4; see also ECF Doc No. 3.
39 ECF Doc. No. 4.

40 ECF Doc. No. 5.

41 See ia’; ECF Doc. No. 6.

42 ECF Doc. No. 15 at jj 8.

43 See ECF Doc. No. 15 (Exhibit A-l 1).

44 Id.

43 Id.
20

 

40 See ECF Doc. No. 15 (Exhibit A-14).
47 Id.

48 Id

49 Id

30 Ia'.

31 ECF Doc. No. 15 atjj 13.

32 ECF Doc. No. 7.

53 ECF Doc. No. 15 (Exhibit A-13).

34 ECF Doc. No. 15 (Exhibit A-l4).

55 ECF Doc. Nos. 9, 10.

56 ECF Doc. No. 15, 11 20.

37 ECF Doc. No. 12; see also ECF Doc. No. 9; ECF Doc. No. 10.

38 ECF Doc. No. 13. Rule 7 provides in part “[t]he motion must; be in writing unless made during
a hearing or trial; state with particularity the grounds for seeking the order; and state the relief
sought.” Fed. R. Civ. P. 7(b).

39 ECF Doc. No. 12 at 5.

60 1a at 5-8.

01 Ia'. at 5-6.

02 Ia'. at 6.

03 Id.,' See ECF Doc. No. l at jj 14.

64 Id_

65 Id_

00 Id. at 5, 7.

07 Id. at 7.
21

 

08 Ia'. at 7-8.

09 Ia'. at 8.

70 Ia’. at 8-9.

71 Id_

72 ECF Doc. No. 17.
73 ECF Doc. No. 18.
74 ECF Doc. No. 19.
73 ECF Doc. No. 21.

70 ECF Doc. No. 22.

77 On February 6, 2019, just hours after moving to open the default judgment again, Multi-Temp
requested “emergency” relief to stop payment on the garnishment because counsel for Multi-Temp
mistakenly thought we had not entered final judgment, ECF Doc. No. 23 at 4. Following a
telephone call with counsel, we directed the Union to defer depositing the judgment check until
February 15, 2019 and only if Multi-Temp has not posted a $335,000 bond. ECF Doc. No. 26.
We allowed Multi-Temp to file a supplemental memorandum in support of its second motion to
open the default judgment and granted the Union leave to respond to Multi-Temp’s motion. Ia'.
Multi-Temp submitted its supplemental memorandum the following day, taking a vastly different
position and claiming the Union violated its constitutional right to due process under the 14th
Amendment. ECF Doc. No. 27. Multi-Temp first alleges the Union violated its due process rights
by failing to provide sufficient information for Multi-Temp to defend itself at the May 15, 2018
hearing since Mr. Reardon did not provide the Agreement until May 11, 2018. Id. Multi-Temp
disregarded the Agreement and its accompanying Rules to introduce and rely on Local Adj ustment
Board Guidelines found on the National Joint Adjustment Board website in setting forth its
remaining due process claims: Mr. Reardon falsely informed Ms. Cuneo she could not have legal
counsel represent her at the hearing and the Board permitted a biased individual to preside. See
ECF Doc. No. 27; ECF Doc. No. 35 . The guidelines from the national website do not apply because
here the Agreement is not a Standard Form of Union Agreement and the arbitration procedure does
not otherwise incorporate them. ECF Doc. No. 34-1 at 3.

Multi-Temp did not obtain the bond as ordered. lnstead, on February 13, 2019, Multi-Temp sought
an emergency order to have TD Bank hold the funds in lieu of a bond or to extend the deadline to
obtain the bond. ECF Doc. No. 28. Multi-Temp offered no reason as to why it failed to comply
with our Order. Since changing the deadline caused no prejudice to the Union, we permitted Multi-
Temp until 12100 P.M. on February 19, 2019 to obtain the bond. ECF Doc. No. 29. On February
19, 2019, Multi-Temp again requested emergency relief, this time alleging the bond company’s
process would not be completed in time to meet the deadline. ECF Doc. No. 30. Following a
telephone conference regarding Multi-Temp’s second emergency motion (ECF Doc. No. 31), and

22

 

Multi-Temp counsel representing her client did not feel comfortable with the funds being held by
the Union, though it failed to obtain a bond when granted leave twice to do so, we directed the
Union counsel to deposit the judgment check into his firm’s trust account. ECF Doc. No. 33. On
February 21, 2019, the Union responded to Multi-Temp’s motion to open default judgment and
lift garnishment order. ECF Doc. No. 34. Multi-Temp replied to the Union’s opposition less than
a week later, ECF Doc. No. 35.

70 Farnese v. Bagnasco, 687 F.2d 761, 764 (3d Cir. 1982).
79 Fed. R. Civ. P. 55(¢).
00 Fed. R. Civ. P. 60(1)).

01 See Mathias v. Superintena’ent Frackvz`lle Scz', 876 F.3d 462, 473 (3d Cir. 2017) (citing Erncasco
Ins. C0. v. Sambrick, 834 F.2d 7l, 73 (3d Cir. 1987)).

02 Nationwia'e Mut. Ins. Co. v. Starlight Ballroom Dance Club, lnc., 175 Fed. Appx. 519, 522 (3d
Cir. 2006) (quoting Hritz v. Woma Corp., 732 F.2d 1178, 1183 (3d Cir. 1984)) (quotation marks
and alterations omitted); see United States v. $55,5 ] 8. 05 in U.S. Currency, 728 F.2d 192, 195 (3d
Cir. 1984).

03 Interior Finz`sh Contrs. Ass'n v. Drywall Finishers Local Union No. ]955, 625 F. Supp. 1233,
1239 (E.D. Pa. 1985) (quoting Tozer v. Charles A. Kraase Milll`ng Co., 189 F.2d 242, 244 (3d Cir.
1951)) (quotation marks omitted).

04 Nationwl`a’e Mut. Ins. Co., 175 Fed. Appx. at 522 (quoting Hritz, 732 F.2d at 1183) (quotation
marks and alterations omitted).

03 ECF Doc. No. 16.

00 ECF Doc. No. 22.

07 Metropolitan Dist. Council v. Sylvester Thompson, Inc., No. 92-2842, 1993 WL 137464, at *2
(E.D. Pa. Apr. 30, 1993).

00 Five Star Parkz'ng v. Union Local 723, 246 Fed. Appx. 135, 139 (3d Cir. 2007) (quoting Major
League Umpires Ass'n v. Am. League ofProfl Baseball Clubs, 357 F.3d 272, 279 (3d Cir. 2004))

(quotation marks omitted).

09 Eichleay Corp. v. Int’l Ass'n of Bridge, 944 F.2d 1047, 1056 (3d Cir. 1991) (citing Tanoma
Mining Co. v. Local Union No. 1269, United Mine Workers of America, 896 F.2d 745, 747 (3d
Cir. 1990)).

90 Sylvester Thompson, lnc., 1993 WL 137464, at *2.

91 Ia'.
23

 

921d
93 Ia'.
94 Id

93 Ia’. (citing Service Employees International Union v. Ojjice Center Services, lnc., 670 F.2d 404
(3d Cir. 1982)). See 42 Pa. Cons. Stat. Ann. § 7314; Unitea'Steel, Paper & Forestry, Rubber, Mfg.,
Energy, Alliea' Ina'us. & Serv. Workers Int'l Union v. Nevz`lle Chem. Co., 298 F. App'x 209, 212
(3d Cir. 2008) (finding against the employer for failing to raise issues at hearing despite the
information being available and because it failed to bring an action to modify, vacate, or correct
the arbitration award within thirty days required under Pennsylvania law).

90 New Jersey Reg’l Council of Carpenters v. Heartlana' Dev. Co., No. 09-178, 2010 WL 1706961,
*3 (D.N.J. Apr. 27, 2010) (“lf a party is not a signatory to a collective bargaining agreement, then
an arbitrator lacks the authority to issue an award against that party”).

97 New Jersey Bla'g. Laborers Statewia'e Benefits Funa' v. Am. Corl'ng & Supply, 341 Fed. Appx.
816, 820 (3d Cir. 2009) (“challenges to arbitrability are reserved for the court, while arguments
that attack the contract as a whole must be presented to an arbitrator”).

90 The Agreement provides: “The parties agree that the Employer will hereafter be a member of
the Multi-Employer bargaining unit represented by said Association unless this authorization is
withdrawn by written notice to the Association and the Union at least one hundred and fifty (150)
days prior to the then current expiration date of this Agreement.” ECF Doc. No. 1 at 36. Even if
we could consider the issue, Multi-Temp failed to allege it provided this notice and did not
otherwise submit documents supporting its defense,

99 42 Pa. Cons. Stat. Ann. § 7314.

100 Zappan v. Pa. Ba’. of Prob. & Parole, 152 F. App'x 211, 220 (3d Cir. 2005) (quotation marks
omitted).

101 Knox v. Union Twp. Ba'. ofEa'uc., No. 13-5875, 2015 WL 769930, *9 (D.N.J. Feb. 23, 2015)
(internal quotation marks and citations omitted).

102 See Allwein v. PPG Ina'us., No. 16-2049, 2017 WL 4310261 (E.D. Pa. Sept. 28, 2017) (denying
request for court order to have attorney representation at arbitration); IBEW, Local Union 269 v.
Lighton Indus., No. 10-2473, 2010 WL 5069943, *12 (D.N.J. Dec. 6, 2010) (“while the Third
Circuit has not had the occasion to decide this issue, other circuits have recognized that there is no
right to counsel during an arbitration proceeding”); N.J. Carpenters Funa's v. CBC Carpet, lnc.,
No. 07-5511, 2008 WL 576990, *2 (D.N.J. Feb. 29, 2008) (holding party failed to demonstrate
lack of counsel at arbitration provided basis for vacatur).

24

 

103 Nationwia'e Mut. lns. Co., 175 Fed. Appx. at 522 (citation and alterations omitted). See Kelly
M. v. Luzerne ]ntermea'iate Unit, 71 Fed. Appx. 116, 118 (3d Cir. 2003) (finding the defendant’s
“conduct in failing to respond to the several personal notices he received from plaintiffs' counsel
or to appear at several hearings was culpable”).

104 Manus Corp. v. NRG Energy, lnc., 188 F.3d 116, 125 (3d Cir. 1999) (citing Pioneer Investment
Services Co. v. BrunswickAssociates Lta'. Partnership, 507 U.S. 380, 398-99 (1993)).

103 175 Fed. Appx. 519, 523 (3d Cir. 2006).

106 lai

107 Id

108 Id_

109 See Natz`onwia'e Mut. lns. C0. v. Starlz`ght Ballroom Dance Club, Inc., No. 04-3393, 2004 WL
2609119 (E.D. Pa. Nov. 16, 2004), aff’d, 175 Fed. Appx. 519, 523 (3d Cir. 2006) (“because the
other two factors weigh heavily in favor of denying Defendants' motion, the final judgment of this

Court will not be disturbed”).

110 Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 869 (3d Cir. 1984).

111 Local Union No. 44, Sheet Metal Workers'lnt'l Ass'n v. ACA Greenhouses, Inc., No. 00-1060,
2006 WL 759653, at *5 (M.D. Pa. Mar. 22, 2006).

25

